--------------------------------------------------------------------------------

CHINA HEALTH INDUSTRIES HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

            1.             Purpose. The purpose of the China Health Industries
Holdings, Inc. 2015 Equity Incentive Plan (the “Plan”) is to further and promote
the interests of China Health Industries Holdings, Inc. (the “Company”), its
Subsidiaries and its shareholders by enabling the Company and its Subsidiaries
to attract, retain and motivate employees (including officers), directors and
consultants, or those who will become employees, directors and consultants, and
to align the interests of those individuals and the Company’s shareholders. To
do this, the Plan offers performance-based incentive awards and equity-based
opportunities providing such employees, directors and consultants with a
proprietary interest in maximizing the growth, profitability and overall success
of the Company and its Subsidiaries. The Plan is intended to be construed as an
employee benefit plan that satisfies the requirements for exemption from the
restrictions of Section 16(b) of the Exchange Act.

            2.             Definitions. For purposes of the Plan, the following
terms shall have the meanings set forth below:

                        2.1             “Award” means an award or grant made to
a Participant under Sections 6, 7, 8 and/or 9 of the Plan.

                        2.2             “Award Agreement” means the agreement
executed by a Participant pursuant to Sections 3.2 and 15.7 of the Plan in
connection with the granting of an Award.

                        2.3             “Board” means the Board of Directors of
the Company, as constituted from time to time.

                        2.4             “Code” means the Internal Revenue Code
of 1986, as in effect and as amended from time to time, or any successor statute
thereto, together with any rules, regulations and interpretations promulgated
thereunder or with respect thereto.

                        2.5             “Committee” means the committee of the
Board established to administer the Plan, as described in Section 3 of the Plan.

                        2.6             “Common Stock” means the Common Stock,
par value $0.0001 per share, of the Company or any security of the Company
issued by the Company in substitution or exchange therefor.

                        2.7             “Company” means China Health Industries
Holdings, Inc., a Delaware corporation, or any successor thereto.

                        2.8             “Exchange Act” means the Securities
Exchange Act of 1934, as in effect and as amended from time to time, or any
successor statute thereto, together with any rules, regulations and
interpretations promulgated thereunder or with respect thereto.

--------------------------------------------------------------------------------

2.9             “Fair Market Value” with respect to a share of Company Stock on
any relevant date shall be determined in accordance with the following
provisions:

                 (1)             If the Common Stock is publicly traded, “Fair
Market Value” shall be determined as of the last business day for which the
prices or quotes discussed in this sentence are available prior to such date and
shall mean (i) the closing price quoted on the national securities exchange or
national securities association that is the principal market for the Common
Stock, or (ii) if the Common Stock is not so listed, the last or closing price
on the relevant date quoted on the OTC Bulletin Board Service or by Pink Sheets
LLC or a comparable service as determined in the Committee’s sole discretion; or
(iii) if the Common Stock is not listed or quoted by any of the above, the
average of the closing bid and asked prices on the relevant date furnished by a
professional market maker for the Common Stock selected by the Committee in its
sole discretion.

                 (2)             If Company Stock is not publicly traded, “Fair
Market Value” shall be determined by the Board in its good faith best judgment
or by an independent appraisal that meets the requirements of Section
401(a)(28)(C) of the Code and the regulations thereunder as of a date that is no
more than twelve months before such date.

                        2.10             “Incentive Stock Option” means any
stock option granted pursuant to the provisions of Section 6 of the Plan (and
the relevant Award Agreement) that is intended to be (and is specifically
designated as) an “incentive stock option” within the meaning of Section 422 of
the Code.

                        2.11             “Non-Qualified Stock Option” means any
stock option granted pursuant to the provisions of Section 6 of the Plan (and
the relevant Award Agreement) that is not (and is specifically designated as not
being) an Incentive Stock Option.

                        2.12             “Participant” means any individual who
is selected from time to time under Section 5 to receive an Award under the
Plan.

                        2.13             “Performance Units” means the monetary
units granted under Section 9 of the Plan and the relevant Award Agreement.

                        2.14             “Plan” means the China Health
Industries Holdings, Inc. 2015 Equity Incentive Plan, as set forth herein and as
in effect and as amended from time to time (together with any rules and
regulations promulgated by the Committee with respect thereto).

                        2.15             “PRC” means The People’s Republic of
China.

                        2.16             “Restricted Shares” means the
restricted shares of Common Stock granted pursuant to the provisions of Section
8 of the Plan and the relevant Award Agreement.

                        2.17             “Stock Appreciation Right” means an
Award described in Section 7.2 of the Plan and granted pursuant to the
provisions of Section 7 of the Plan.

2

--------------------------------------------------------------------------------

                        2.18             “Subsidiary(ies)” means any corporation
(other than the Company) in an unbroken chain of corporations, including and
beginning with the Company, if each of such corporations, other than the last
corporation in the unbroken chain, owns, directly or indirectly, more than fifty
percent (50%) of the voting stock in one of the other corporations in such
chain, including without limitation, China Health Industries Holdings Limited,
Harbin Humankind Biology Technology Co., Limited, Heilongjiang Huimeijia
Pharmaceutical Co., Ltd, and Harbin Huimeijia Medicine Company.

            3.             Administration.

                        3.1             The Committee. The Plan shall be
administered by the Committee. If no such Committee is appointed, the Plan shall
be administered by the Board.

                        3.2             Plan Administration and Plan Rules. The
Committee is authorized to construe and interpret the Plan and to promulgate,
amend and rescind rules and regulations relating to the implementation,
administration and maintenance of the Plan. Subject to the terms and conditions
of the Plan, the Committee shall make all determinations necessary or advisable
for the implementation, administration and maintenance of the Plan, including,
without limitation, (a) selecting the Plan’s Participants, (b) making Awards in
such amounts and form as the Committee shall determine, (c) imposing such
restrictions, terms and conditions upon such Awards as the Committee shall deem
appropriate, (d) determining the denomination of any Award, including U.S.
Dollars, Chinese Renminbi or other local currency, and (e) correcting any
technical defect(s) or technical omission(s), or reconciling any technical
inconsistency(ies), in the Plan and/or any Award Agreement. The Committee may
designate persons other than members of the Committee to carry out the
day-to-day ministerial administration of the Plan under such conditions and
limitations as it may prescribe, except that the Committee shall not delegate
its authority with regard to the selection for participation in the Plan and/or
the granting of any Awards to Participants. The Committee’s determinations under
the Plan need not be uniform and may be made selectively among Participants,
whether or not such Participants are similarly situated. Any determination,
decision or action of the Committee in connection with the construction,
interpretation, administration, implementation or maintenance of the Plan shall
be final, conclusive and binding upon all Participants and any person(s)
claiming under or through any Participants. The Company shall effect the
granting of Awards under the Plan, in accordance with the determinations made by
the Committee, by execution of written agreements and/or other instruments in
such form as is approved by the Committee. The Committee may, in its sole
discretion, delegate its authority to one or more senior executive officers for
the purpose of making Awards to Participants who are not subject to Section 16
of the Exchange Act.

                        3.3             Liability Limitation. Neither the Board
nor the Committee, nor any member of either, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with the Plan (or any Award Agreement), and the members of the Board
and the Committee shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage which may be in effect from time to time.

3

--------------------------------------------------------------------------------

                        3.4             Jurisdictional Considerations. In order
to assure the viability of Awards granted to Participants employed in various
jurisdictions, the Committee may provide for such special terms as it may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom applicable in the jurisdiction in which the Participant resides
or is employed. Moreover, the Committee may approve such supplements to, or
amendments, restatements or alternative versions of, the Plan as it may consider
necessary or appropriate for such purposes without thereby affecting the terms
of the Plan as in effect for any other purpose; provided, however, that no such
supplements, amendments, restatements or alternatives versions shall increase
the share limitations contained within Section 4.2 of the Plan. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
shall be granted, that would violate applicable laws, including, without
limitation, the laws of the United States and the PRC.

            4.             Term of Plan/Common Stock Subject to Plan.

                        4.1             Term. The Plan shall terminate on March
27, 2025, except with respect to Awards then outstanding. After such date no
further Awards shall be granted under the Plan.

                        4.2             Common Stock. The maximum number of
shares of Common Stock in respect of which Awards may be granted or paid out
under the Plan, subject to adjustment as provided in Section 13.2 of the Plan,
shall not exceed 6,000,000 shares. In the event of a change in the Common Stock
of the Company that is limited to a change in the designation thereof to
“Capital Stock” or other similar designation, or to a change in the par value
thereof, or from par value to no par value, without increase or decrease in the
number of issued shares, the shares resulting from any such change shall be
deemed to be the Common Stock for purposes of the Plan. Common Stock which may
be issued under the Plan may be either authorized and unissued shares or issued
shares which have been reacquired by the Company (in the open-market or in
private transactions) and which are being held as treasury shares. No fractional
shares of Common Stock shall be issued under the Plan.

                        4.3             Computation of Available Shares. For the
purpose of computing the total number of shares of Common Stock available for
Awards under the Plan, there shall be counted against the limitations set forth
in Section 4.2 of the Plan the maximum number of shares of Common Stock
potentially subject to issuance upon exercise or settlement of Awards granted
under Sections 6 and 7 of the Plan, the number of shares of Common Stock issued
under grants of Restricted Shares pursuant to Section 8 of the Plan and the
maximum number of shares of Common Stock potentially issuable under grants or
payments of Performance Units pursuant to Section 9 of the Plan, in each case
determined as of the date on which such Awards are granted. If any Awards expire
unexercised or are forfeited, surrendered, cancelled, terminated or settled in
cash in lieu of Common Stock, the shares of Common Stock which were theretofore
subject (or potentially subject) to such Awards shall again be available for
Awards under the Plan to the extent of such expiration, forfeiture, surrender,
cancellation, termination or settlement of such Awards.

            5.             Eligibility. Individuals eligible for Awards under
the Plan shall consist of employees (including officers), directors and
consultants, or those who will become employees (including officers), directors
and consultants, of the Company and/or its Subsidiaries whose performance or
contribution, in the sole discretion of the Committee, benefits or will benefit
the Company or any Subsidiary.

4

--------------------------------------------------------------------------------

            6.             Stock Options.

                        6.1             Terms and Conditions. Stock options
granted under the Plan shall be in respect of Common Stock and may be in the
form of Incentive Stock Options or Non-Qualified Stock Options (sometimes
referred to collectively herein as the “Stock Option(s))”. Such Stock Options
shall be subject to the terms and conditions set forth in this Section 6 and any
additional terms and conditions, not inconsistent with the express terms and
provisions of the Plan, as the Committee shall set forth in the relevant Award
Agreement.

                        6.2             Grant. Stock Options may be granted
under the Plan in such form as the Committee may from time to time approve.
Stock Options may be granted alone or in addition to other Awards under the Plan
or in tandem with Stock Appreciation Rights. Special provisions shall apply to
Incentive Stock Options granted to any employee who owns (within the meaning of
Section 422(b)(6) of the Code) more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or its parent corporation or
any subsidiary of the Company, within the meaning of Sections 424(e) and (f) of
the Code (a “10% Shareholder”).

                        6.3             Exercise Price. The exercise price per
share of Common Stock subject to a Stock Option shall be determined by the
Committee; provided, however, that the exercise price of a Stock Option shall
not be less than one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date of the grant of such Stock Option; provided, further,
however, that, in the case of a 10% Shareholder, the exercise price of an
Incentive Stock Option shall not be less than one hundred ten percent (110%) of
the Fair Market Value of the Common Stock on the date of grant.

                        6.4             Term. The term of each Stock Option
shall be such period of time as is fixed by the Committee; provided, however,
that the term of any Incentive Stock Option shall not exceed ten (10) years
(five (5) years, in the case of a 10% Shareholder) after the date immediately
preceding the date on which the Incentive Stock Option is granted.

                        6.5             Method of Exercise. A Stock Option may
be exercised, in whole or in part, by giving written notice of exercise to the
Secretary of the Company, or the Secretary’s designee, specifying the number of
shares to be purchased. Such notice shall be accompanied by payment in full of
the exercise price in cash, by certified check, bank draft, or money order
payable to the order of the Company, if permitted by the Committee in its sole
discretion, by delivery of shares of Common Stock satisfying such requirements
as the Committee shall establish, or through such other mechanism as the
Committee shall permit, in its sole discretion. Payment instruments shall be
received by the Company subject to collection. The proceeds received by the
Company upon exercise of any Stock Option may be used by the Company for general
corporate purposes. Any portion of a Stock Option that is exercised may not be
exercised again.

                        6.6             Tandem Grants. If Non-Qualified Stock
Options and Stock Appreciation Rights are granted in tandem, as designated in
the relevant Award Agreements, the right of a Participant to exercise any such
tandem Stock Option shall terminate to the extent that the shares of Common
Stock subject to such Stock Option are used to calculate amounts or shares
receivable upon the exercise of the related tandem Stock Appreciation Right.

5

--------------------------------------------------------------------------------

            7.             Stock Appreciation Rights.

                        7.1             Terms and Conditions. The grant of Stock
Appreciation Rights under the Plan shall be subject to the terms and conditions
set forth in this Section 7 and any additional terms and conditions, not
inconsistent with the express terms and provisions of the Plan, as the Committee
shall set forth in the relevant Award Agreement.

                        7.2             Stock Appreciation Rights. A Stock
Appreciation Right is an Award granted with respect to a specified number of
shares of Common Stock entitling a Participant to receive an amount equal to the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise over the Fair Market Value of a share of Common Stock on the date of
grant of the Stock Appreciation Right, multiplied by the number of shares of
Common Stock with respect to which the Stock Appreciation Right shall have been
exercised.

                        7.3             Grant. A Stock Appreciation Right may be
granted in addition to any other Award under the Plan or in tandem with or
independent of a Non-Qualified Stock Option.

                        7.4             Date of Exercisability. In respect of
any Stock Appreciation Right granted under the Plan, unless otherwise (a)
determined by the Committee (in its sole discretion) at any time and from time
to time in respect of any such Stock Appreciation Right, or (b) provided in the
Award Agreement, a Stock Appreciation Right may be exercised by a Participant,
in accordance with and subject to all of the procedures established by the
Committee, in whole or in part at any time and from time to time during its
specified term. The Committee may also provide, as set forth in the relevant
Award Agreement and without limitation, that some Stock Appreciation Rights
shall be automatically exercised and settled on one or more fixed dates
specified therein by the Committee.

                        7.5             Form of Payment. Upon exercise of a
Stock Appreciation Right, payment may be made in cash, in Restricted Shares or
in shares of unrestricted Common Stock, or in any combination thereof, as the
Committee, in its sole discretion, shall determine and provide in the relevant
Award Agreement.

                        7.6             Tandem Grant. The right of a Participant
to exercise a tandem Stock Appreciation Right shall terminate to the extent such
Participant exercises the Non-Qualified Stock Option to which such Stock
Appreciation Right is related.

            8.             Restricted Shares.

                        8.1             Terms and Conditions. Grants of
Restricted Shares shall be subject to the terms and conditions set forth in this
Section 8 and any additional terms and conditions, not inconsistent with the
express terms and provisions of the Plan, as the Committee shall set forth in
the relevant Award Agreement. Restricted Shares may be granted alone or in
addition to any other Awards under the Plan. Subject to the terms of the Plan,
the Committee shall determine the number of Restricted Shares to be granted to a
Participant and the Committee may provide or impose different terms and
conditions on any particular Restricted Share grant made to any Participant.
With respect to each Participant receiving an Award of Restricted Shares, there
shall be issued a stock certificate (or certificates) in respect of such
Restricted Shares. Such stock certificate(s) shall be registered in the name of
such Participant, shall be accompanied by a stock power duly executed by such
Participant, and shall bear, among other required legends, the following legend:

6

--------------------------------------------------------------------------------

> > > “THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK
> > > REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING,
> > > WITHOUT LIMITATION, FORFEITURE EVENTS) CONTAINED IN THE CHINA HEALTH
> > > INDUSTRIES HOLDINGS, INC. 2015 EQUITY INCENTIVE PLAN AND AN AWARD
> > > AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER HEREOF AND CHINA
> > > HEALTH INDUSTRIES HOLDINGS, INC. (THE “COMPANY”). COPIES OF SUCH PLAN AND
> > > AWARD AGREEMENT ARE ON FILE AT THE PRINCPAL EXECUTIVE OFFICES OF THE
> > > COMPANY. THE COMPANY WILL FURNISH TO THE RECORDHOLDER OF THIS CERTIFICATE,
> > > WITHOUT CHARGE AND UPON WRITTEN REQUEST AT ITS PRINCIPAL EXECUTIVE
> > > OFFICES, A COPY OF SUCH PLAN AND AWARD AGREEMENT. THE COMPANY RESERVES THE
> > > RIGHT TO REFUSE TO RECORD THE TRANSFER OF THIS CERTIFICATE UNTIL ALL SUCH
> > > RESTRICTIONS ARE SATISFIED, ALL SUCH TERMS ARE COMPLIED WITH AND ALL SUCH
> > > CONDITIONS ARE SATISFIED.”

Such stock certificate evidencing such shares shall, in the sole discretion of
the Committee, be deposited with and held in custody by the Company until the
restrictions thereon shall have lapsed and all of the terms and conditions
applicable to such grant shall have been satisfied.

                        8.2             Restricted Share Grants. A grant of
Restricted Shares is an Award of shares of Common Stock granted to a
Participant, subject to such restrictions, terms and conditions as the Committee
deems appropriate, including, without limitation, (a) restrictions on the sale,
assignment, transfer, hypothecation or other disposition of such shares, (b) the
requirement that the Participant deposit such shares with the Company while such
shares are subject to such restrictions, and (c) the requirement that such
shares be forfeited upon termination of employment for specified reasons within
a specified period of time or for other reasons (including, without limitation,
the failure to achieve designated performance goals).

                        8.3             Restriction Period. In accordance with
Sections 8.1 and 8.2 of the Plan and unless otherwise determined by the
Committee (in its sole discretion) at any time and from time to time, Restricted
Shares shall only become unrestricted and vested in the Participant in
accordance with such vesting schedule relating to such Restricted Shares, if
any, as the Committee may establish in the relevant Award Agreement (the
“Restriction Period”). During the Restriction Period, such stock shall be and
remain unvested and a Participant may not sell, assign, transfer, pledge,
encumber or otherwise dispose of or hypothecate such Award. Upon satisfaction of
the vesting schedule and any other applicable restrictions, terms and
conditions, the Participant shall be entitled to receive payment of the
Restricted Shares or a portion thereof, as the case may be, as provided in
Section 8.4 of the Plan.

7

--------------------------------------------------------------------------------

                        8.4             Payment of Restricted Share Grants.
After the satisfaction and/or lapse of the restrictions, terms and conditions
established by the Committee in respect of a grant of Restricted Shares, a new
certificate, without the legend set forth in Section 8.1 of the Plan, for the
number of shares of Common Stock which are no longer subject to such
restrictions, terms and conditions shall, as soon as practicable thereafter, be
delivered to the Participant. In the event the shares are not registered with
the U.S. Securities and Exchange Commission, the new certificate shall bear a
standard legend pursuant to Securities Act of 1933 as in effect and as amended
from time to time.

                        8.5             Shareholder Rights. A Participant shall
have, with respect to the shares of Common Stock underlying a grant of
Restricted Shares, all of the rights of a shareholder of such stock, including
the right to receive all dividends or other distributions made or paid in
respect of such Restricted Shares and the right to vote Restricted Shares at
regular or special meetings of the stockholders of the Company (except as such
rights are limited or restricted under the Plan or in the relevant Award
Agreement). Any stock dividends paid in respect of unvested Restricted Shares
shall be treated as additional Restricted Shares and shall be subject to the
same restrictions and other terms and conditions that apply to the unvested
Restricted Shares in respect of which such stock dividends are issued.

            9.             Performance Units.

                        9.1             Terms and Conditions. Performance Units
shall be subject to the terms and conditions set forth in this Section 9 and any
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee shall set forth in the relevant Award Agreement.

                        9.2             Performance Unit Grants. A Performance
Unit is an Award of units (with each unit representing such monetary amount as
is designated by the Committee in the Award Agreement) granted to a Participant,
subject to such terms and conditions as the Committee deems appropriate,
including, without limitation, the requirement that the Participant forfeit such
units (or a portion thereof) in the event certain performance criteria or other
conditions are not met within a designated period of time.

                        9.3             Grants. Performance Units may be granted
alone or in addition to any other Awards under the Plan. Subject to the terms of
the Plan, the Committee shall determine the number of Performance Units to be
granted to a Participant and the Committee may impose different terms and
conditions on any particular Performance Units granted to any Participant.

                        9.4             Performance Goals and Performance
Periods. Participants receiving a grant of Performance Units shall only earn
into and be entitled to payment in respect of such Awards if the Company and/or
the Participant achieves certain performance goals (the “Performance Goals”)
during and in respect of a designated performance period (the “Performance
Period”). The Performance Goals and the Performance Period shall be established
by the Committee, in its sole discretion. The Committee shall establish
Performance Goals for each Performance Period prior to, or as soon as
practicable after, the commencement of such Performance Period. The Committee
shall also establish a schedule or schedules for Performance Units setting forth
the portion of the Award which will be earned or forfeited based on the degree
of achievement, or lack thereof, of the Performance Goals at the end of the
relevant Performance Period. In setting Performance Goals, the Committee may
use, but shall not be limited to, such measures as total shareholder return,
return on equity, net earnings growth, sales or revenue growth, cash flow,
comparisons to peer companies, individual or aggregate Participant performance
or such other measure or measures of performance as the Committee, in its sole
discretion, may deem appropriate. Such performance measures shall be defined as
to their respective components and meaning by the Committee (in its sole
discretion). During any Performance Period, the Committee shall have the
authority to adjust the Performance Goals and/or the Performance Period in such
manner as the Committee, in its sole discretion, deems appropriate at any time
and from time to time.

8

--------------------------------------------------------------------------------

                        9.5             Payment of Units. With respect to each
Performance Unit, the Participant shall, if the applicable Performance Goals
have been achieved, or partially achieved, as determined by the Committee in its
sole discretion, by the Company and/or the Participant during the relevant
Performance Period, be entitled to receive payment in an amount equal to the
designated value of each Performance Unit times the number of such units so
earned. Payment in settlement of earned Performance Units shall be made as soon
as practicable following the conclusion of the respective Performance Period in
cash, in unrestricted Common Stock, or in Restricted Shares, or in any
combination thereof, as the Committee in its sole discretion, shall determine
and provide in the relevant Award Agreement.

            10.             Other Provisions.

                        10.1             Performance-Based Awards. Performance
Units, Restricted Shares, and other Awards subject to performance criteria that
are intended to be “qualified performance-based compensation” within the meaning
of section 162(m) of the Code shall be paid solely on account of the attainment
of one or more preestablished, objective performance goals within the meaning of
section 162(m) and the regulations thereunder. Until otherwise determined by the
Committee, the performance goals shall be the attainment of preestablished
levels of any of net income, market price per share, earnings per share, return
on equity, return on capital employed and/or cash flow, or EBITDA. The payout of
any such Award to a Covered Employee may be reduced, but not increased, based on
the degree of attainment of other performance criteria or otherwise at the
discretion of the Committee. For purposes of the Plan, “Covered Employee” has
the same meaning as set forth in Section 162(m) of the Code.

                        10.2             Maximum Yearly Awards. The maximum
annual Common Stock amounts in this Section 10.3 are subject to adjustment under
Section 13.2 and are subject to the Plan maximum under Section 4.2.

                                    10.2.1 Performance-Based Awards. The maximum
amount payable in respect of Performance Units, performance-based Restricted
Shares and other Awards in any calendar year may not exceed 500,000 shares of
Common Stock (or the then equivalent Fair Market Value thereof) in the case of
any individual Participant.

9

--------------------------------------------------------------------------------

                        10.2.2 Stock Options and SARs. Each individual
Participant may not receive in any calendar year Awards of Options or Stock
Appreciation Rights exceeding 500,000 underlying shares of Common Stock.

            11.             Dividend Equivalents. In addition to the provisions
of Section 8.5 of the Plan, Awards of Stock Options, and/or Stock Appreciation
Rights, may, in the sole discretion of the Committee and if provided for in the
relevant Award Agreement, earn dividend equivalents. In respect of any such
Award which is outstanding on a dividend record date for Common Stock, the
Participant shall be credited with an amount equal to the amount of cash or
stock dividends that would have been paid on the shares of Common Stock covered
by such Award had such covered shares been issued and outstanding on such
dividend record date. The Committee shall establish such rules and procedures
governing the crediting of such dividend equivalents, including, without
limitation, the amount, the timing, form of payment and payment contingencies
and/or restrictions of such dividend equivalents, as it deems appropriate or
necessary.

            12.             Non-transferability of Awards. Unless otherwise
provided in the Award Agreement, no Award under the Plan or any Award Agreement,
and no rights or interests herein or therein, shall or may be assigned,
transferred, sold, exchanged, encumbered, pledged, or otherwise hypothecated or
disposed of by a Participant or any beneficiary(ies) of any Participant, except
by testamentary disposition by the Participant or the laws of intestate
succession. No such interest shall be subject to execution, attachment or
similar legal process, including, without limitation, seizure for the payment of
the Participant’s debts, judgments, alimony, or separate maintenance. Unless
otherwise provided in the Award Agreement, during the lifetime of a Participant,
Stock Options and Stock Appreciation Rights are exercisable only by the
Participant.

            13.             Changes in Capitalization and Other Matters.

                        13.1 No Corporate Action Restriction. The existence of
the Plan, any Award Agreement and/or the Awards granted hereunder shall not
limit, affect or restrict in any way the right or power of the Board or the
shareholders of the Company to make or authorize (a) any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Subsidiary’s capital structure or its business, (b) any merger, consolidation or
change in the ownership of the Company or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stocks ahead of or
affecting the Company’s or any Subsidiary’s capital stock or the rights thereof,
(d) any dissolution or liquidation of the Company or any Subsidiary, (e) any
sale or transfer of all or any part of the Company’s or any Subsidiary’s assets
or business, or (f) any other corporate act or proceeding by the Company or any
Subsidiary. No Participant, beneficiary or any other person shall have any claim
against any member of the Board or the Committee, the Company or any Subsidiary,
or any employees, officers, shareholders or agents of the Company or any
subsidiary, as a result of any such action.

                        13.2 Recapitalization Adjustments. In the event that the
Board determines that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Common Stock or
other securities of the Company, or other corporate transaction or event affects
the Common Stock such that an adjustment is determined by the Board, in its sole
discretion, to be necessary or appropriate in order to prevent dilution or
enlargement of benefits or potential benefits intended to be made available
under the Plan, the Board may, in such manner as it in good faith deems
equitable, adjust any or all of (i) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted, (ii) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards, and (iii) the exercise
price with respect to any Stock Option, or make provision for an immediate cash
payment to the holder of an outstanding Award in consideration for the
cancellation of such Award.

10

--------------------------------------------------------------------------------

                         13.3 Mergers. If the Company enters into or is involved
in any merger, reorganization, recapitalization, sale of all or substantially
all of the Company’s assets, liquidation, or business combination with any
person or entity (such merger, reorganization, recapitalization, sale of all or
substantially all of the Company’s assets, liquidation, or business combination
to be referred to herein as a "Merger Event"), the Board may take such action as
it deems appropriate, including, but not limited to, replacing such Stock
Options and/or Stock Appreciation Rights with substitute stock options and/or
stock appreciation rights in respect of the shares, other securities or other
property of the surviving corporation or any affiliate of the surviving
corporation on such terms and conditions, as to the number of shares, pricing
and otherwise, which shall substantially preserve the value, rights and benefits
of any affected Stock Options or Stock Appreciation Rights granted hereunder as
of the date of the consummation of the Merger Event. Notwithstanding anything to
the contrary in the Plan, if any Merger Event occurs, the Company shall have the
right, but not the obligation, to cancel each Participant's Stock Options and/or
Stock Appreciation Rights and to pay to each affected Participant in connection
with the cancellation of such Participant's Stock Options and/or Stock
Appreciation Rights, an amount equal to the excess of the Fair Market Value, as
determined by the Board, of the Common Stock underlying any unexercised Stock
Options or Stock Appreciation Rights (whether then exercisable or not) over the
aggregate exercise price of such unexercised Stock Options and/or Stock
Appreciation Rights.

Upon receipt by any affected Participant of any such substitute stock options,
stock appreciation rights (or payment) as a result of any such Merger Event,
such Participant’s affected Stock Options and/or Stock Appreciation Rights for
which such substitute options and/or stock appreciation rights (or payment) were
received shall be thereupon cancelled without the need for obtaining the consent
of any such affected Participant.

            14.             Amendment, Suspension and Termination.

                        14.1 In General. The Board may suspend or terminate the
Plan (or any portion thereof) at any time and may amend the Plan at any time and
from time to time in such respects as the Board may deem advisable to insure
that any and all Awards conform to or otherwise reflect any change in applicable
laws or regulations, or to permit the Company or the Participants to benefit
from any change in applicable laws or regulations, or in any other respect the
Board may deem to be in the best interests of the Company or any Subsidiary. No
such amendment, suspension or termination shall (x) materially adversely effect
the rights of any Participant under any outstanding Stock Options, Stock
Appreciation Rights, Performance Units, or Restricted Share grants, without the
consent of such Participant, or (y) increase the number of shares available for
Awards pursuant to Section 4.2 or increase the Maximum Yearly Awards under
Section 10.2 or change the performance criteria listed in Section 10.1, without
shareholder approval; provided, however, that the Board may amend the Plan,
without the consent of any Participants, in any way it deems appropriate to
satisfy Code Section 409A and any regulations or other authority promulgated
thereunder, including any amendment to the Plan to cause certain Awards not to
be subject to Code Section 409A.

11

--------------------------------------------------------------------------------

                        14.2 Award Agreement Modifications. The Committee may
(in its sole discretion) amend or modify at any time and from time to time the
terms and provisions of any outstanding Stock Options, Stock Appreciation
Rights, Performance Units, or Restricted Share grants, in any manner to the
extent that the Committee under the Plan or any Award Agreement could have
initially determined the restrictions, terms and provisions of such Stock
Options, Stock Appreciation Rights, Performance Units, and/or Restricted Share
grants, including, without limitation, changing or accelerating (a) the date or
dates as of which such Stock Options or Stock Appreciation Rights shall become
exercisable, (b) the date or dates as of which such Restricted Share grants
shall become vested, or (c) the performance period or goals in respect of any
Performance Units. No such amendment or modification shall, however, materially
adversely affect the rights of any Participant under any such Award without the
consent of such Participant; provided, however, that the Committee may amend an
Award without the consent of the Participant, in any way it deems appropriate to
satisfy Code Section 409A and any regulations or other authority promulgated
thereunder, including any amendment to or modification of such Award to cause
such Award not to be subject to Code Section 409A.

            15.             Miscellaneous.

                        15.1 Tax Withholding. The Company shall have the right
to deduct from any payment or settlement under the Plan, including, without
limitation, the exercise of any Stock Option or Stock Appreciation Right, or the
delivery, transfer or vesting of any Common Stock or Restricted Shares, any
federal, state, local or other taxes of any kind, including without limitation,
taxes required to be withheld under the tax laws, rules, regulations and
governmental orders of the PRC, which the Committee, in its sole discretion,
deems necessary to be withheld to comply with the Code and/or any other
applicable law, rule or regulation. Shares of Common Stock may be used to
satisfy any such tax withholding. Such Common Stock shall be valued based on the
Fair Market Value of such stock as of the date the tax withholding is required
to be made, such date to be determined by the Committee. In addition, the
Company shall have the right to require payment from a Participant to cover any
applicable withholding or other employment taxes due upon any payment or
settlement under the Plan.

                        15.2 No Right to Employment. Neither the adoption of the
Plan, the granting of any Award, nor the execution of any Award Agreement, shall
confer upon any employee of the Company or any Subsidiary any right to continued
employment with the Company or any Subsidiary, as the case may be, nor shall it
interfere in any way with the right, if any, of the Company or any Subsidiary to
terminate the employment of any employee at any time for any reason.

12

--------------------------------------------------------------------------------

                        15.3 Unfunded Plan. The Plan shall be unfunded and the
Company shall not be required to segregate any assets in connection with any
Awards under the Plan. Any liability of the Company to any person with respect
to any Award under the Plan or any Award Agreement shall be based solely upon
the contractual obligations that may be created as a result of the Plan or any
such award or agreement. No such obligation of the Company shall be deemed to be
secured by any pledge of, encumbrance on, or other interest in, any property or
asset of the Company or any Subsidiary. Nothing contained in the Plan or any
Award Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.

                        15.4 Payments to a Trust. The Committee is authorized to
cause to be established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the Plan.

                        15.5 Other Company Benefit and Compensation Programs.
Payments and other benefits received by a Participant under an Award made
pursuant to the Plan shall not be deemed a part of a Participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Company or any
Subsidiary unless expressly provided in such other plans or arrangements, or
except where the Board expressly determines in writing that inclusion of an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive annual base salary or other cash
compensation. Awards under the Plan may be made in addition to, in combination
with, or as alternatives to, grants, awards or payments under any other plans or
arrangements of the Company or its Subsidiaries. The existence of the Plan
notwithstanding, the Company or any Subsidiary may adopt such other compensation
plans or programs and additional compensation arrangements as it deems necessary
to attract, retain and motivate employees.

                        15.6 Listing, Registration and Other Legal Compliance.No
Awards or shares of the Common Stock shall be required to be issued or granted
under the Plan unless legal counsel for the Company shall be satisfied that such
issuance or grant will be in compliance with all applicable federal, state or
other securities laws and regulations and any other applicable laws or
regulations. The Committee may require, as a condition of any payment or share
issuance, that certain agreements, undertakings, representations, certificates,
and/or information, as the Committee may deem necessary or advisable, be
executed or provided to the Company to assure compliance with all such
applicable laws or regulations. Certificates for shares of the Restricted Shares
and/or Common Stock delivered under the Plan may be subject to such
stock-transfer orders and such other restrictions as the Committee may deem
advisable under the rules, regulations, or other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock, or any
depositary receipt evidencing an interest in Common Stock, is then listed, and
any applicable federal, state or other securities law. In addition, if, at any
time specified herein (or in any Award Agreement or otherwise) for (a) the
making of any Award, or the making of any determination, (b) the issuance or
other distribution of Restricted Shares and/or Common Stock, or (c) the payment
of amounts to or through a Participant with respect to any Award, any law, rule,
regulation or other requirement of any governmental authority or agency shall
require either the Company, any Subsidiary or any Participant (or any estate,
designated beneficiary or other legal representative thereof) to take any action
in connection with any such determination, any such shares to be issued or
distributed, any such payment, or the making of any such determination, as the
case may be, shall be deferred until such required action is taken. With respect
to persons subject to Section 16 of the Exchange Act, transactions under the
Plan are intended to comply with all applicable conditions of SEC Rule 16b-3.

13

--------------------------------------------------------------------------------

                        15.7 Award Agreements. Each Participant receiving an
Award under the Plan shall enter into an Award Agreement with the Company in a
form specified by the Committee. Each such Participant shall agree to the
restrictions, terms and conditions of the Award set forth therein and in the
Plan.

                        15.8 Designation of Beneficiary. Each Participant to
whom an Award has been made under the Plan may designate a beneficiary or
beneficiaries to exercise any option or to receive any payment which under the
terms of the Plan and the relevant Award Agreement may become exercisable or
payable on or after the Participant’s death. At any time, and from time to time,
any such designation may be changed or cancelled by the Participant without the
consent of any such beneficiary. Any such designation, change or cancellation
must be on a form provided for that purpose by the Committee and shall not be
effective until received by the Committee. If no beneficiary has been designated
by a deceased Participant, or if the designated beneficiaries have predeceased
the Participant, the beneficiary shall be the Participant’s estate. If the
Participant designates more than one beneficiary, any payments under the Plan to
such beneficiaries shall be made in equal shares unless the Participant has
expressly designated otherwise, in which case the payments shall be made in the
shares designated by the Participant.

                        15.9 Leaves of Absence/Transfers. The Committee shall
have the power to promulgate rules and regulations and to make determinations,
as it deems appropriate, under the Plan in respect of any leave of absence from
the Company or any Subsidiary granted to a Participant. Without limiting the
generality of the foregoing, the Committee may determine whether any such leave
of absence shall be treated as if the Participant has terminated employment with
the Company or any such Subsidiary. If a Participant transfers within the
Company, or to or from any Subsidiary, such Participant shall not be deemed to
have terminated employment as a result of such transfers.

                        15.10 Designated Participants.

                                    15.10.1             Designation of
Participant, Appointment of Trustee. If the Committee determines in its sole
discretion that an appointment is necessary or desirable to comply with the
regulatory requirements in the PRC, it may appoint the Company, a Subsidiary, or
any other institution or organization registered outside of the PRC (a
“Trustee”) to hold the interest and exercise the rights granted under the Plan
of any Participant (a “Designated Participant”) who either is a national of and
ordinarily resident in the PRC or is otherwise designated by the Committee as a
Designated Participant. In relation to any such appointment, the Trustee will
undertake to do the following for and on behalf of the Designated Participant,
subject at all times to the Committee’s supervision:

14

--------------------------------------------------------------------------------

                                    (i)             execute the relevant Award
Agreement with the Company;

                                    (ii)             hold the Award (a
“Designated Award”) for the benefit of the Designated Participant;

                                    (iii)             take such actions as the
Designated Participant may instruct from time to time in connection with the
Designated Award or otherwise in relation to the Designated Participant’s
beneficial interest under the Plan or under the Award Agreement, including
taking such actions as may be necessary to exercise the Designated Award under
the terms of the Plan; and

                                    (iv)             after deducting its costs,
fees and expenses as contemplated under subsection 15.10.4, hold, or at the
Designated Participant’s direction remit to the Designated Participant, the net
proceeds of sales or other transactions involving the Designated Award or, as
applicable, shares of Common Stock underlying such Award.

                        15.10.2             Restrictions on Method of Exercise.
Without limiting the scope of its authorities under the Plan, the Committee may
at any time impose restrictions on the method of exercise of Designated Award,
such that upon exercise of the Designated Award, the Designated Participant (or
the Trustee action on the Designated Participant’s behalf) does not receive
shares of Common Stock and receives only cash, in the amount and denomination
determined by the Committee.

                        15.10.3             Termination of Appointment of
Trustee. An appointment of a Trustee pursuant to the terms of the Plan to hold
the interest and exercise the rights for the benefit of the Designated
Participant shall terminate at such time as the Committee determines in its sole
discretion that such appointment is no longer necessary or desirable in order to
comply with regulatory requirements in the PRC.

                        15.10.4             Trustee Expenses. The Trustee may
deduct from the proceeds of sales or other transactions involving the Designated
Award or, as applicable, shares of Common Stock underlying such Award, any
costs, fees and expenses of the Trustee in relation to its appointment under
this Section. The Trustee will, under no circumstances, otherwise require the
Designated Participant to compensate it for any of its costs, fees, expenses or
losses.

                        15.11 Code Section 409A. This Plan and all Awards
hereunder are intended to comply with the requirements of Code Section 409A and
any regulations or other authority promulgated thereunder. Notwithstanding any
provision of the Plan or any Award Agreement to the contrary, the Board and the
Committee reserve the right (without the consent of any Participant and without
any obligation to do so or to indemnify any Participant or the beneficiaries of
any Participant for any failure to do so) to amend this Plan and/or any Award
Agreement as and when necessary or desirable to conform to or otherwise properly
reflect any guidance issued under Code Section 409A after the date hereof
without violating Code Section 409A. In the event that any payment or benefit
made hereunder would constitute payments or benefits pursuant to a non-qualified
deferred compensation plan within the meaning of Code Section 409A and, at the
time of a Participant‘s “separation from service”, such Participant is a
“specified employee” within the meaning of Code Section 409A, then any such
payments or benefits shall be delayed until the six-month anniversary of the
date of such Participant’s “separation from service”. Each payment made under
this Plan shall be designated as a “separate payment” within the meaning of Code
Section 409A.

15

--------------------------------------------------------------------------------

                        15.12 Governing Law. The Plan and all actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Delaware, without reference to the principles of conflict of laws
thereof. Any titles and headings herein are for reference purposes only, and
shall in no way limit, define or otherwise affect the meaning, construction or
interpretation of any provisions of the Plan.

                        15.13 Effective Date. The Plan shall be effective upon
its approval by the Board and adoption by the Company.

            IN WITNESS WHEREOF, this Plan is adopted by the Company on this 27th
day of March, 2015.

CHINA HEALTH INDUSTRIES HOLDINGS, INC.

 

By:      /s/ Xin Sun                                                           
 
Name: Xin Sun
Title:   Chief Executive Officer


16

--------------------------------------------------------------------------------